              Case 2:20-cv-01641-TSZ Document 25 Filed 03/29/21 Page 1 of 1




 1

 2

 3

 4

 5                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 6                                       AT SEATTLE

 7
          DEBRA CRAIG,
 8                                   Plaintiff,
 9                v.                                          C20-1641 TSZ

10        NOVARTIS PHARMACEUTICALS                            MINUTE ORDER
          CORPORATION
11
                                     Defendant.
12

13        The following Minute Order is made by direction of the Court, the Honorable
     Thomas S. Zilly, United States District Judge:
14
         (1)   Having reviewed the parties’ Joint Status Report (“JSR”), docket no. 20,
15 the Court APPROVES the parties’ Stipulated Protective Order, Ex. 1 to JSR; and

16          (2)        The Clerk is directed to send a copy of this Minute Order to all counsel of
     record.
17
            Dated this 29th day of March, 2021.
18

19                                                        William M. McCool
                                                          Clerk
20
                                                          s/Gail Glass
21                                                        Deputy Clerk

22

23

     MINUTE ORDER - 1
